         Case 1:18-cr-00364-PGG Document 462 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                    ORDER
             - against -
                                                               18 Cr. 364 (PGG)
TROY ALLERT,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at today’s violation of supervised release hearing, the sentencing of

Defendant is adjourned to October 1, 2021 at 2:00 p.m. On the consent of Defendant, the

sentencing will take place remotely. 1

Dated: New York, New York
       September 10, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the sentencing by dialing the same number
and using the same access code. The Court is holding multiple telephone conferences on this
date. The parties should call in at the scheduled time and wait on the line for their case to be
called. At that time, the Court will un-mute the parties’ lines. Seven days before the sentencing,
the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the sentencing so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
